Title: To John Adams from Isaac Munroe, 13 August 1824
From: Munroe, Isaac
To: Adams, John


				
					Sir—
					Baltimore, 13th August, 1824.
				
				I send you a copy of the letter of your Son with an appendix, which I have just printed. The first part I printed from the Manuscript in Boston upwards of Sixteen years ago. The interest for it is as great now as then. I am one of his zealous advocates for the Presidency & entertain the most confident hopes of his success, notwithstanding the conspiracy at Newyork to deprive the people of their choice in the election. I tender my respects to your son Thomas B. Adams, & am very truly & cordially your ob’t. Serv’t.
				
					Isaac Munroe
				
				
			